[img1.jpg]


 

June 21, 2006

 

 

 

Re: January 2006 Convertible Debenture and Warrant Financing

 

Ladies and Gentlemen:

 

This letter has been prepared in connection with the transactions contemplated
by the Securities Purchase Agreement dated the date hereof (the "June Securities
Purchase Agreement") by and among Maverick Oil and Gas, Inc. (the "Company"),
and the Investors to confirm certain matters relating to the Securities Purchase
Agreement dated as of January 5, 2006 (the "January Securities Purchase
Agreement") by and among the Company and the Investors and the Transaction
Documents referred to in the January Securities Purchase Agreement. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the January Securities Purchase Agreement.

 

Intending to be legally bound, you have agreed with the Company as follows:

 

1.         You represent that you hold all right, title, and interest in, to,
and under the Debentures and Warrants you purchased pursuant to the January
Securities Purchase Agreement and that you have not transferred any of its
rights thereunder.

 

2.         You irrevocably waive, and irrevocably release the Company from, any
and all claims you have had, now have, or may hereafter have under the
Transaction Documents or otherwise relating to the use of the proceeds from the
Securities issued pursuant to the January Securities Purchase Agreement. You
acknowledge that this waiver and release has been requested by the Company only
because one of the Investors has asserted a claim relating to the Company's use
of such proceeds and that the Company has disputed that any action or omission
on its part relating to the use of such proceeds has breached any provision of
the Transaction Documents.

 

3.         You agree that the Company shall be deemed for all purposes of the
Transaction Documents (including, without limitation, for the purpose of the
definition of "Equity Conditions" set forth in the Debentures) to have complied
with the covenants of the Transaction Documents relating to the use of proceeds
from the Securities issued pursuant to the January Securities Purchase
Agreement, including, without limitation, the

 

888 East Las Olas Blvd., Suite 400; Fort Lauderdale, FL 33301

Tel: 954-463-5707; Fax: 954-463-6260

 


--------------------------------------------------------------------------------



 

covenants set forth in Section 15(f) of the Debentures and Section 4(d) of the
January Securities Purchase Agreement.

 

4.         You irrevocably grant all consents and waivers under the Transaction
Documents necessary for the consummation of the transactions contemplated by the
June Securities Purchase Agreement and the securities issued pursuant to the
June Securities Purchase Agreement, including, without limitation, the payment
of all amounts required or permitted to be made, and the taking of all other
actions required or permitted to be taken, by the Company with respect to such
securities.

 

5.         You agree that no adjustment to the Conversion Price or Conversion
Rate (as those terms are defined in the Debentures) contained in the Debentures
will result from the transactions contemplated by the June Securities Purchase
Agreement (such transactions, the "June Transactions").

 

6.         You irrevocably grant all consents and waivers under the Transaction
Documents necessary for the issuance of the shares of Common Stock and warrants
identified in Schedule 3(r) of the Disclosure Schedules to the June Securities
Purchase Agreement.

 

7.         To obtain the full benefit of the provisions of the June Securities
Purchase Agreement, you agree that:

 

(a)        The indebtedness and liens permitted by Sections 15(b)(iii) and (iv)
and 15(c) of the Secured Convertible Debentures issued pursuant to the June
Securities Purchase Agreement shall be permitted under the terms of the January
Securities Purchase Agreement, notwithstanding the absence of an express
provision permitting such indebtedness and liens.

 

(b)       The Barnett Shale Property Sale (as that term is defined in the
Secured Convertible Debentures issued pursuant to the June Securities Purchase
Agreement) permitted by Section 15(e)(ii) of the Secured Convertible Debentures
issued pursuant to the June Securities Purchase Agreement shall be permitted
under the terms of the Debentures on the same terms and conditions as set forth
in Secured Convertible Debentures issued pursuant to the June Securities
Purchase Agreement, notwithstanding the absence of an express provision in the
Debentures permitting such a sale and the proceeds of any such sale shall be
applied in the manner set forth in the Secured Convertible Debentures issued
pursuant to the June Securities Purchase Agreement. You consent to the
redemption of the Debentures with the proceeds of the Barnett Shale Property
Sale or with any payments required to be applied to the Debentures by the terms
of the Secured Convertible Debentures issued pursuant to the June Securities
Purchase Agreement, to the extent so required by the terms of the Secured
Convertible Debentures issued pursuant to the June Securities Purchase
Agreement.

 

(c)       Any Event of Default under the Debentures that would not be an Event
of Default (as that term is defined in the Secured Convertible Debentures issued
pursuant to the June Securities Purchase Agreement) will not be an Event of
Default under the Debentures.

 

888 East Las Olas Blvd., Suite 400; Fort Lauderdale, FL 33301

Tel: 954-463-5707; Fax: 954-463-6260

 


--------------------------------------------------------------------------------



 

 

In response to your question with respect to the application of the 25%
limitation set forth in Section 1(g)(i) of each Warrant, the Company agrees that
that limitation is a cumulative (and not a per exercise) limitation.

 

As a result of the issuance of the warrants pursuant the June Securities
Purchase Agreement and the anti-dilution adjustment provisions of the Warrants,
the exercise price of the Warrants has been reduced to $0.93676 and an
additional 9,241,334 Warrant Shares in the aggregate are issuable pursuant to
the Warrants (the "Additional Warrant Shares") The Company and you have agreed
that the Company will register the resale of the Additional Warrant Shares at
the same time it registers the resale of the shares of Common Stock issuable
upon conversion or exercise of the securities issued to you pursuant to the June
Securities Purchase Agreement. Such registration of the resale of the Additional
Warrant Shares may be accomplished by including the Additional Warrant Shares in
a prospectus filed pursuant to Securities Act Rule 429 (combining the Additional
Warrant Shares with the shares of Common Stock issuable upon conversion or
exercise of the securities issued to you pursuant to the June Securities
Purchase Agreement.) prior to the effectiveness of the Registration Statement or
using such other process as the Company and the Investors agree at the time of
the filing of the registration statement required by the Registration Rights
Agreement dated the date hereof. The Investors waive any Registration Delay
Penalties (as that term is defined in the Registration Rights Agreement dated
January 5, 2006) associated with the registration of the Additional Warrant
Shares pursuant to the provisions of this paragraph

 

The Company further agrees that it will use its best efforts to (i) amend its
Articles of Incorporation at its next annual meeting of stockholders (and to
promptly hold an additional meeting or meetings of stockholders to the extent
necessary to approve such amendment) to increase the Company’s authorized shares
of Common Stock by an amount no less than the amount that would allow the
issuance of 130% of (a) all of the Interest Shares issuable pursuant to the
terms of the Debentures, (b) all of the shares of Common Stock issuable upon
conversion of all of the Debentures and (c) all of the shares of Common Stock
issuable upon exercise of the Warrants and (ii) register the resale of all of
the shares referenced in (i) above pursuant to the Combined Registration
Statement as soon as possible after such amendment. If, despite the Company's
best efforts, the stockholder approval is not obtained on or prior to the annual
meeting, the Company shall cause an additional stockholder meeting to be held
every two (3) months thereafter until such stockholder Approval is obtained, or
the Notes are no longer outstanding.

 

If the foregoing correctly evidences our agreement, please so acknowledge by
signing the enclosed copy of this letter in the space provided below and
returning it to me.

 

 

 

 

888 East Las Olas Blvd., Suite 400; Fort Lauderdale, FL 33301

Tel: 954-463-5707; Fax: 954-463-6260

 


--------------------------------------------------------------------------------



 

 

Very truly yours,

 

MAVERICK OIL AND GAS, INC.

 

 

By: __________________________

 

V. Ray Harlow

 

 

Chief Executive Officer

 

 

ACKNOWLEDGED AND AGREED:

 

 

By: ______________________________

Name:

Title:

 

 

 

 

 

 

888 East Las Olas Blvd., Suite 400; Fort Lauderdale, FL 33301

Tel: 954-463-5707; Fax: 954-463-6260

 

 

 